Exhibit 10.60


Second Amendment Letter


November 12, 2012




Via fax (at 86-21-3418-5100)
 
To:First Honest Enterprises Limited
c/o SMS Marketing Service (Asia) Co., Ltd.
New Caohejing International Business Centre
4th Floor, Building B
391 Guiping Road
Shanghai, People’s Republic of China 200233
 
Attention:  Legal Counsel
 
 
Via fax (at 86-21-3418-5028 - 31157)
 
To:Perfect Legend Development Limited
New Caohejing International Business Centre
Room #502, Building B
391 Guiping Road
Shanghai, People’s Republic of China 200233
 
Attention:  Legal Counsel
Via fax (at 86-21-3418-5100)
 
Cc:SMS Marketing Service (Asia) Co., Ltd.
New Caohejing International Business Centre
4th Floor, Building B
391 Guiping Road
Shanghai, People’s Republic of China 200233
 
Attention:  Chief Financial Officer
 
Via fax (at 1-817-415-6593)
 
Cc:RadioShack Corporation
300 RadioShack Circle, Mail Stop CF4-101
Fort Worth, Texas USA 76102
 
Attention:  General Counsel
 



Re:
Joint Venture Agreement, dated June 6, 2012 (as amended by an Amendment Letter
dated August 31, 2012) by and between RadioShack Global Sourcing (Hong Kong)
Ltd., First Honest Enterprises Limited and Perfect Legend Development Limited
(the “Joint Venture Agreement”)



Ladies and Gentlemen,


This Second Amendment Letter is a variation of the Joint Venture Agreement,
prepared in writing in accordance with clause 24.1 thereof.  Capitalized terms
used herein shall have the same meanings as given to them in the Joint Venture
Agreement.


The parties to the Joint Venture Agreement agree as follows:


1.
The reference to “October 15, 2012” in clause 3.2 of the Joint Venture Agreement
is hereby amended to refer instead to “January 31, 2013”.



2.
With reference to clause 4.2 of the Joint Venture Agreement, each of RSH and
Cybermart shall use all reasonable endeavors to cause the Conditions applicable
to such party to be satisfied as soon as practicable and in any event no later
than 6:00 p.m., Hong Kong time, on January 30, 2013, or where a later date has
been agreed in writing by RSH and Cybermart, on that date.

 
 
 
1

--------------------------------------------------------------------------------

 

 
3.
The reference to “November 15, 2012” in clause 4.5 of the Joint Venture
Agreement is hereby amended to refer instead to “February 28, 2013”.



4.
The foregoing paragraphs 1 to 3 contain the only amendments or variations to the
Joint Venture Agreement that are implemented by this Second Amendment
Letter.  All other provisions of the Joint Venture Agreement shall remain in
full force and effect, without any amendment or variation.



5.
This Second Amendment Letter may be executed in any number of counterparts, each
of which is an original and which together have the same effect as if each party
had signed the same document.



6.
This Second Amendment Letter is governed by and construed in accordance with the
law of Hong Kong.



Please signify your acceptance and agreement to the foregoing by affixing the
signatures of your respective authorized representatives in the spaces provided
below.
 
 

   Very truly yours,        RadioShack Global Sourcing (Hong Kong) Ltd.      
 By:           /s/Robert C. Donohoo    Name:      Robert C. Donohoo  
 Title:        Vice President, General Counsel and  
                      Corporate Secretary    

 






 

 Accepted and agreed by:        For and on behalf of  
 First Honest Enterprises Limited
       Signed by:            /s/Jui Lim Chang    Name:                Jui Lim
Chang    Title:                  Director    Date:                 November 14,
2012            For and on behalf of    Perfect Legend Development Limited      
 Signed by:             /s/Jui Lim Chang    Name:                 Jui Lim Chang
   Title:                   Director    Date:                  November 14, 2012
 

 
                                                                


2






--------------------------------------------------------------------------------